IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-86,984-01



                        EX PARTE TERRY BEN BROCK, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. FO-14-22174 IN THE 52ND DISTRICT COURT
                            FROM CORYELL COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

retaliation and sentenced to fifty years’ imprisonment. The Tenth Court of Appeals affirmed his

conviction. Brock v. State, 495 S.W.3d 1 (Tex. App.—Waco Jan. 7, 2016).

       On September 13, 2017, this Court remanded this application to the trial court for and

affidavit from counsel and findings of fact and conclusions of law. On October 31, 2017, the

trial court signed findings of fact and conclusions of law that were based on the affidavit from
trial counsel. The trial court recommended that relief be denied.

       Based on the trial court’s findings of fact as well as this Court’s independent review of

the entire record, we deny relief.

Filed: November 22, 2017
Do not publish